SELICON-BASED ANODE MATERIAL FOR SECONDARY BATTERY AND PREPARATION METHOD THEREOF, SECONDARY BATTERY
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I encompassing claims 21-30 and 40 and Species A1 and Species B1 in the reply filed on November 18, 2022 is acknowledged.  The traversal is on the ground(s) that “at least for the reason that there would not be a serious search and/or examination burden for the examiner”.  This is not found persuasive because the reason provided by Applicant is not applicable to this application, which is a 371 application rather than a U.S. application. Further, based on the standard for U.S. national stage applications under 35 U.S.C. 371, the application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Examiner notes that while Applicant argues that there is no search burden on the examiner, serious search burden is a requirement for US applications filed under 35 U.S.C. 111(a), not for the national stage entry applications.
The requirement is still deemed proper and is therefore made FINAL.
Claims 31-39, and Species A2, B1 andB2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 18, 2022.
Claims 21-30 and 40 and Species A1 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 15, 2022 is being considered by the examiner.

Claim Objections
Claims 21-24, 27, 30 and 40 are objected to because of the following:
The term “including” recited in claim 21 (line 5) should read “includes”. This similarly applies to at least claim 40.
The “… Fe, or Ca” recited in claim 21 (line 7) should read “… Fe, and Ca”; the colon before “Li” should be removed. This similarly applies to at least claim 25, 26 and 40.
In at least claims 22-24, 27 and 30, the term “content” in “mass percentage content” appears to be redundant.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, the recitations “the mass percentage content of M on the side of the first shell layer closer core” and “the mass percentage content of M on the side of the first shell layer far away from the inner core” renders the claim indefinite, since it is unclear as to whose mass percentage content of M is being claimed. The “on the side” does not define a certain part of the first shell layer. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the terms “close to” and “far away” are relative terms which render the claim indefinite. 
Claim 29 recites “the Si particles”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sha et al. (CN 109755500 A, whose English machine translation is being employed for citation purposes, hereafter Sha) in view of Choi et al. (US 20180342757 A1, hereafter Choi).
Regarding claim 21, Sha teaches a silicon-based anode material for secondary batteries (See, at least, Title, Abstract, and Fig. 2), comprising:
an inner core (Abstract; “1” in Fig. 2), wherein the inner core includes an Si particle and silicon oxide SiOx, where 0.6 ≤ x ≤ 2 ([0038]-[0039]), which anticipates the range as claimed; and
a first shell layer (“2” in Fig. 2), wherein the first shell layer includes a compound of the general formula MxSiyOz ([0044], [0059]; e.g., Mg2SiO4, [0072]), reading on the claimed MySiOz. The first shell layer covers the inner core (Fig. 2).
Sha appears silent about an elemental carbon in the first shell layer. However, in the same field of endeavor, Choi discloses that a surface layer containing elemental carbon may be disposed on the surface of a core of a silicon-based anode material, in order to prevent additional oxidation of the surface of the core, improve the electrical conductivity, and achieve high capacity ([0046]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have modified Sha to include elemental carbon in the first shell layer of Sha, for the benefit of prevent additional oxidation of the surface of the core, improve the electrical conductivity and achieve high capacity ([0046], Choi).
Sha as modified teaches the contents of M (e.g., Mg) and the elemental carbon in the first shell layer gradually increase from one side of the first shell close to the inner core to another side of the first shell far away from the inner core (See, at least, [0044], lines 332-337; Figs. 2-3).
Sha as modified further teaches a second shell layer, which includes a carbon film layer (“3” in Fig. 2; [0046]).
Regarding claim 22, Sha as modified teaches the silicon-based anode material for secondary batteries according to claim 21, and further discloses that the amount of reaction material (e.g, “non-lithium metal or metal salt”, [0057]-[0058]) containing M for forming the first shell layer can be adjusted (i.e., proportion in the reaction materials) ([0057]-[0058]), which will result in an adjustable mass percentage of M in the first shell layer. One of ordinary skill in the art would readily arrive at the claimed ranges as claimed, by adjusting the proportion of reaction material containing M through routine experimentation. This adjustment involves merely ordinary capabilities of one skilled in the art.
Regarding claim 23, Sha as modified teaches the silicon-based anode material for secondary batteries according to claim 21, wherein the mass percentage content of M and the elemental carbon in the first shell layer increases in a gradient manner from a side of the first shell layer close to the inner core to a side of the first shell layer far away from the inner core (See, at least, [0044], lines 332-337; Figs. 2-3).
Regarding claim 24, Sha as modified teaches the silicon-based anode material for secondary batteries according to claim 23. Since the mass percentage of M in the first shell layer increases in a gradient manner from a side of the first shell layer close to the inner core to a side of the first shell layer far away from the inner core (See, at least, [0044], lines 332-337; Figs. 2-3), there would be some portions of the firs shell layer satisfying the claimed amounts.
Regarding claim 25, Sha as modified teaches the silicon-based anode material for secondary batteries according to claim 21, wherein the elemental carbon may be amorphous carbon ([0047], Choi).
Regarding claim 26, Sha as modified teaches the silicon-based anode material for secondary batteries according to claim 21, wherein the carbon film layer includes amorphous carbon ([0046], line 367, Sha).
Regarding claim 27, Sha as modified teaches the silicon-based anode material for secondary batteries according to claim 21, and further teaches that the mass amount or thickness of the elemental carbon in the first shell layer can be adjusted ([0054], Choi). One of ordinary skill in the art would readily arrive at the claimed mass percentage of the elemental carbon by adjusting the mass amount or thickness through routine experimentation. This adjustment involves merely ordinary capabilities of one skilled in the art.
Further, Sha as modified teaches the thickness, which corresponds to an amount, of the carbon film layer can be adjusted (e.g., [0046], [0062], Sha). One of ordinary skill in the art would readily arrive at the claimed mass percentage of the carbon film layer by adjusting the thickness of the carbon film layer through routine experimentation. This adjustment involves merely ordinary capabilities of one skilled in the art.
Regarding claim 28, Sha as modified teaches the silicon-based anode material for secondary batteries according to claim 21, wherein a median diameter of the inner core is in the range of 50 nm to 20 µm ([0038], Sha), and a thickness of the second shell layer is in the range of 2 nm to 1000 nm ([0046] and [0062], Sha). The claimed ranges overlap the above two ranges, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
As to the claimed thickness of the first shell layer, Sha further discloses that the ratios of reaction materials for forming the first shell layer is adjustable (at least, [0057]-[0059, Sha). One of ordinary skill in the art would readily appreciate that different ratios of reaction materials will cause different thicknesses of the first shell layer, and would readily arrive at the claimed thickness through routine experimentation. 
Regarding claim 29, Sha as modified teaches the silicon-based anode material for secondary batteries according to claim 21, wherein the Si particles in the inner core are uniformly dispersed in the SiOx (See, e.g., “mixture” in [0038], Sha).
Regarding claim 30, Sha as modified teaches the silicon-based anode material for secondary batteries according to claim 21, and Sha further discloses that the thickness, which corresponds to a mass amount, of the carbon film layer of the second shell layer may be adjustable between 2 nm to 1000 nm (e.g., [0046], [0062]). One of ordinary skill in the art would have readily adjusted the thickness to adjust the mass amount of the carbon film layer. As such, one of ordinary skill in the art would readily arrived at the claimed sum of the mass percentages of the Si particle, the silicon oxide SiOx1 and MySiOz by routinely adjust the the thickness of the carbon film layer, since the said sum is equal to the difference between 100% and the mass percentage (i.e., mass amount said above) of the amount of the carbon film layer. The said adjustment through routine experimentation involves merely ordinary capabilities of one skilled in the art.
Regarding claim 40, Sha teaches a secondary (See, at least, [0075]-[0076]), comprising:
a silicon-based anode material (See, at least, Title, Abstract, and Fig. 2) including:
an inner core (Abstract; “1” in Fig. 2), wherein the inner core includes an Si particle and silicon oxide SiOx, where 0.6 ≤ x ≤ 2 ([0038]-[0039]), which anticipates the range as claimed; and
a first shell layer (“2” in Fig. 2), wherein the first shell layer includes a compound of the general formula MxSiyOz ([0044], [0059]; e.g., Mg2SiO4, [0072]), reading on the claimed MySiOz. The first shell layer covers the inner core (Fig. 2).
Sha appears silent about an elemental carbon in the first shell layer. However, in the same field of endeavor, Choi discloses that a surface layer containing elemental carbon may be disposed on the surface of a core of a silicon-based anode material, in order to prevent additional oxidation of the surface of the core, improve the electrical conductivity, and achieve high capacity ([0046]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have modified Sha to include elemental carbon in the first shell layer of Sha, for the benefit of prevent additional oxidation of the surface of the core, improve the electrical conductivity and achieve high capacity ([0046], Choi).
Sha as modified teaches the contents of M (e.g., Mg) and the elemental carbon in the first shell layer gradually increase from one side of the first shell close to the inner core to another side of the first shell far away from the inner core (See, at least, [0044], lines 332-337; Figs. 2-3).
Sha as modified further teaches a second shell layer, which includes a carbon film layer (“3” in Fig. 2; [0046]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727